Citation Nr: 0705118	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-14 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for residuals of a 
bilateral knee injury.

2.  Entitlement to service connection for degenerative disk 
disease of the lumbar spine.

3.  Entitlement to service connection for bilateral hip joint 
pain.

4.  Entitlement to service connection for degenerative disk 
disease of the cervical spine.

5.  Entitlement to service connection for residuals of a 
hysterectomy.

6.  Entitlement to service connection for residuals of 
bladder repair.

7.  Entitlement to service connection for cardiac arrest.




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran was a member of the Army Reserve from January 
1977 to February 2001, with periods of active duty for 
training (ADT).  She had active duty for special work from 
April 22, 1999, to April 25, 1999. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran also perfected an appeal as 
to the claim of entitlement to service connection for type II 
diabetes mellitus.  In January 2006, the RO issued a rating 
decision that granted this claim.  Since that was a full 
grant of the benefit sought on appeal as to that issue, it is 
not before the Board at this time.  While the veteran 
submitted a notice of disagreement with the rating assigned 
to her type II diabetes mellitus disability, she was issued a 
statement of the case in July 2006 and has not yet perfected 
an appeal.


FINDINGS OF FACT

1.  The record does not contain any competent evidence 
establishing that the veteran's residuals of a bilateral knee 
injury are etiologically related to service, to include ADT.

2.  The record does not contain any competent evidence 
establishing that the veteran's degenerative disk disease of 
the lumbar spine is etiologically related to service, to 
include ADT.

3.  The record does not contain any competent evidence 
establishing a diagnosis of a bilateral hip disorder.

4.  In an April 2004 determination, the RO denied the 
veteran's claims of entitlement to service connection for 
degenerative disk disease of the cervical spine, residuals of 
a hysterectomy, residuals of bladder repair, and cardiac 
arrest.

5.  On August 16, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through her representative, that she wished to 
withdraw her current claims on appeal with regard to 
degenerative disk disease of the cervical spine, residuals of 
a hysterectomy, residuals of bladder repair, and cardiac 
arrest.


CONCLUSIONS OF LAW

1.  Residuals of a bilateral knee injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Degenerative disk disease of the lumbar spine was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

3.  Bilateral hip joint pain was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).




4.  Because the veteran has withdrawn her appeal relating to 
the issue of entitlement to service connection for 
degenerative disk disease of the cervical spine, the Board 
does not have jurisdiction to consider the claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2006).

5.  Because the veteran has withdrawn her appeal relating to 
the issue of entitlement to service connection for residuals 
of a hysterectomy, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2006).

6.  Because the veteran has withdrawn her appeal relating to 
the issue of entitlement to service connection for residuals 
of bladder repair, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2006).

7.  Because the veteran has withdrawn her appeal relating to 
the issue of entitlement to service connection for cardiac 
arrest, the Board does not have jurisdiction to consider the 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).  
In the present case, this was done.

In an April 2003 letter, the RO informed the veteran of its 
duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  Moreover, 
it appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, with regard to the notice required by the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Board notes that the veteran was provided 
with such notice in March 2006.




It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Applicable Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, to include ADT, or for aggravation 
of a pre-existing injury suffered, or disease contracted, 
during such service.  38 U.S.C.A. §§ 101(24)(B), 1110, 1131; 
38 C.F.R. § 3.303.  There are specified disabilities, 
including arthritis and degenerative disk disease, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).




Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The initial tour of basic training by a reservist, and annual 
two-week tours on reserve training, are examples of ADT, 
while weekend drills are generally inactive duty training 
(IADT).  Service connection is not legally merited for IADT 
when the claimed disability results from a disease process.  
See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  The 
only exception to this latter rule is where a heart attack or 
stroke is suffered on IADT.  38 U.S.C.A. §§ 101(24)(C)(2); 38 
C.F.R. § 3.6(a).  Thus, with respect to any reserve service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ADT, or from injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 
C.F.R. §§ 3.6, 3.303, 3.304.

The service department has confirmed that the veteran served 
on Active Duty for Special Work from April 22, 1999, to April 
25, 1999, at the time she contends she incurred the injury 
that led to her claimed disabilities.  That was ADT.

III.  The Knees

The veteran has contended that she was thrown from a Humvee 
in April 1999 and injured her knees while on Active Duty for 
Special Work.

The April 1999 Line of Duty forms indicate the veteran was 
thrown from a vehicle on April 23, 1999.  She asserts that, 
at the time of the incident, she was unaware she would need 
medical care.  However, as time progressed, she realized she 
was injured and received medical care at a civilian facility.  
In her statement dated in April 1999, the veteran indicated 
that she was thrown from the vehicle and landed on her left 
side.  She saw a bruise on her left elbow.  She returned to 
the vehicle and they proceeded to finish the area assessment.  
The veteran indicated that her arm and the left side of her 
neck hurt.  She said she first sought treatment on April 27, 
1999, from a civilian doctor.  It was concluded in December 
2002 that the incident was in the line of duty.

An April 27, 1999, private treatment record shows the veteran 
sought treatment after her accident.  At the time, she did 
not complain of any injuries to her knees, lumbar spine, or 
hips.

A November 1999 private treatment record shows the veteran 
underwent arthroscopic surgery on her right knee.  The post-
operative diagnoses were pathologic right medial parapatellar 
plica, full thickness chondral defect of the right patella, 
bucket handle tear of the posterior horn of the right lateral 
meniscus, and grade III chondral lesion, medial weight 
bearing surface, right lateral tibial plateau.

In a March 2003 private treatment record, C.B., D.C., 
indicated that the veteran had been under his care since 
February 2002.  She complained of bilateral knee pain, which 
was aggravated by movement.  He stated the in-service trauma 
created a knee injury severe enough to necessitate surgical 
intervention.  C.B. noted a previous reporting showing the 
veteran had marked right meniscal and chondral cartilage 
pathology, most likely secondary to trauma.  She underwent 
knee surgery in November 1999.  The clinical impression was 
multiple post-traumatic injuries to the right and left knees.  
The right had been surgically repaired.  Both knees were 
diagnosed with myositis, myofascitis, and myalgia.

An April 2003 Army Reserve examination shows the veteran 
complained of locking and giving way of her knees since 1999.  
On examination, the veteran's lower extremities were 
abnormal, and it was found that she had very limited flexion 
in her knees.  The diagnoses were injured dystrophic knee 
caps and arthritis of the knees.




A February 2004 private treatment record shows the veteran 
underwent additional right knee surgery.  The diagnoses were 
tear of the right lateral meniscus, chondral defect of the 
right lateral femoral condyle, and chondromalacia.

In a December 2004 written statement, the veteran described 
her injury in service and indicated that, when she was 
ejected from the vehicle in April 1999, she bounced off her 
knee and landed on her head.  She stated she stayed on her 
back until help arrived.  After it was assessed that the 
injuries were not life threatening, the veteran was helped 
back into the vehicle and returned to the barracks.  She did 
not realize how severe the injuries were.  She asked for 
medical attention, but was informed that the clinic was not 
open.  The veteran indicated that when she woke up the next 
day, she was unable to move her knee in any way without 
tremendous pain.  She described her two knee surgeries.

In a February 2005 written statement, J.W. indicated that he 
anticipated the veteran would need a total knee replacement 
soon.

In August 2005, the veteran underwent VA examination.  She 
stated she had twisted her knees in April 1999.  Upon review 
of the records, the examiner observed that the veteran had 
reported no pain in her knees at the time of the injury.  She 
had undergone surgery in November 1999.  The diagnoses were 
right lateral meniscus tear and chondromalacia.  The veteran 
had required surgery again in December 2004, which resulted 
in diagnoses of right lateral meniscus tear, lateral femoral 
condyle, and chondromalacia.  The examiner indicated that 
these were chronic conditions and would not have resulted 
from an accident that occurred only six months prior to the 
required surgery.  The examiner noted the 2003 written 
statement from Dr. B which attributed all of the veteran's 
problems to this accident.  The examiner noted, however, that 
it appeared Dr. B's assessment was prompted by history 
related by the veteran herself.

The veteran gave a history of twisting her back when she was 
injured in service in April 1999.  Currently, her right knee 
had constant pain.  On examination, the veteran walked with a 
crutch and showed an antalgic gait favoring her right knee.  
The right and left knees showed some limitation of motion.  
The diagnosis was degenerative disease of the right knee 
requiring surgery, with a degree of chronicity which had to 
have developed before her accident in service.

Based on the claims file, the Board finds that there is a 
lack of evidence to show that the veteran incurred her 
bilateral knee disability in service, when she fell out of a 
vehicle.  First, the Board points out that, while there is no 
doubt that the accident occurred, the documents dated at the 
time of the event fail to show any injury to the veteran's 
knees.  Specifically, the April 1999 Line of Duty statement 
from the veteran did not show that she had injured her knees 
at that time.  Even more important, the April 1999 private 
medical record, dated just days after the veteran's accident, 
shows no complaints or diagnoses related to her knees.

The first evidence related to the veteran's knee disorder 
that was associated with the claims file is the November 1999 
report of her right knee surgery.  The surgical report makes 
no reference to the veteran's April 1999 accident.

The next evidence of record is a March 2003 private treatment 
record.  While Dr. B indicated that the in-service trauma led 
to her knee injuries, he also stated that he began treating 
the veteran in February 2002, more than two years after this 
incident.  It appears Dr. B reviewed at least some of the 
veteran's medical records, including the April 1999 private 
treatment records.  However, Dr. B noted only treatment for 
the veteran's cervical spine at that time, a disorder that is 
not on appeal here.  It is therefore unclear how Dr. B 
concluded that the veteran's knees were injured at that time 
as well.  It is possible that the veteran told Dr. B she 
injured her knees at that time, even though the medical 
evidence is negative.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Dr. B gave no explanation as to 
how the veteran's knee disorder was related to the accident, 
particularly in light of the April 1999 private treatment 
records.  Thus, this evidence is not probative.




The Board finds that the VA examination report is more 
probative evidence.  The examiner clearly stated that the 
veteran's claims file was present and reviewed.  He explained 
his opinion by stating that the diagnoses associated with the 
veteran's November 1999 knee surgery were attributable to 
disease processes that began prior to April 1999 and would 
not have been caused by the described injury.

The Board also finds that documents created contemporaneously 
with the event are more probative than those created 
subsequently.  Therefore, the veteran's April 1999 written 
statement and private medical record, showing no evidence of 
injury to the veteran's knees, are more probative than the 
veteran's December 2004 written statement.

While the veteran has made statements to the effect that her 
bilateral knee disorder was related to her vehicle accident 
during ADT, it is not shown she has the requisite medical 
training or expertise that would render her opinions 
competent in this matter.  As a layperson, she is not 
qualified to render opinions as to medical diagnoses, 
etiology, or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

Thus, in the absence of evidence establishing a nexus between 
service, including ADT, and the claimed bilateral knee 
disorder, service connection for a bilateral knee disorder is 
not warranted.  Given the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for residuals of a bilateral knee injury 
must be denied.

IV.  Lumbar Spine

The veteran has contended that she has a lumbar spine 
disorder, including degenerative disk disease, that is 
related to her accident in April 1999.

As detailed above, the April 1999 Line of Duty written 
statement and April 1999 private medical treatment record 
show no complaints, symptoms, or diagnoses related to the 
veteran's lumbar spine or lower back.

In a March 2003 private treatment record, Dr. B indicated 
that he treated the veteran for low back pain since February 
2002.  The clinical impression was chronic myositis, 
myofascitis, and myalgia to the lumbosacral region.  Dr. B 
noted the veteran had decreased range of motion of her 
lumbosacral region.

An April 2003 Army Reserve examination showed that the 
veteran's spine was abnormal.  It was noted that the veteran 
had very limited flexion at the waist, and no rotation.

In a November 2003 written statement, the veteran indicated 
that she had constant back pain as a result of her accident.

In August 2005, the veteran underwent VA examination.  The 
claims file was reviewed.  She indicated that she had twisted 
her back during the accident on reserve duty.  Her report of 
the incident did not mention any injury to her low back.  As 
to Dr. B's 2003 written statement, the examiner indicated 
that it appeared he had received all information regarding 
the veteran's accident only from the veteran.  Examination of 
the lumbar spine revealed some decreased range of motion.  X-
rays showed degenerative disk disease of the lower lumbar 
level in the lumbosacral junction.  There was a fragment 
involving S1 on the right, which could be related to a prior 
avulsion fracture.  However, as noted above, the veteran had 
not complained of low back pain at the time if her April 1999 
accident.  The diagnosis was degenerative disk disease of the 
lumbar spine that was not related to the accident in service.

A February 2006 VA X-ray report shows an impression of 
transitional vertebra at the lumbosacral junction, a 
congenital variant, with a resulting levo-rotoscoliosis.

April and May 2006 VA outpatient treatment records show the 
veteran complained of lumbar spine pain and was diagnosed 
with lumbar facet syndrome.


Based upon a review of the claims file, the Board finds that 
there is a lack of evidence to show that any currently 
diagnosed lumbar spine disorder is related to an incident of 
service, including ADT.  First, the Board notes that there is 
clear evidence of a current disorder, diagnosed as 
degenerative disk disease of the lumbar spine.  The veteran 
has related this current diagnosis with her accident in 
service.  However, neither the veteran's April 1999 written 
statement, nor the April 1999 private treatment record show 
she complained of any symptoms associated with her lumbar 
spine.

The first record showing that the veteran complained of low 
back pain was dated in March 2003, and dated the veteran's 
care to February 2002, more than two years after the in-
service incident.  Moreover, this written statement did not 
indicate a relationship between the veteran's current 
diagnosis and her accident in service.

The only medical document of record that evaluated whether 
the veteran incurred her degenerative disk disease of the 
lumbar spine when she was involved in a vehicle accident is 
the August 2005 VA examination report.  The examiner 
indicated that, while the X-ray revealed a disorder that 
could be caused by a prior fracture, there is no evidence 
that the veteran complained of pain in her low back at the 
time of her accident.  Therefore, the VA examiner concluded 
that the current diagnosis was not related to the accident in 
service.  There is no medical opinion stating otherwise.  

While the veteran has made statements to the effect that her 
degenerative disk disease of the lumbar spine was related to 
her vehicle accident during ADT, it is not shown she has the 
requisite medical training or expertise that would render her 
opinions competent in this matter.  As a layperson, she is 
not qualified to render opinions as to medical diagnoses, 
etiology, or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

Thus, in the absence of evidence establishing a nexus between 
service, including ADT, and the claimed degenerative disk 
disease of the lumbar spine, service connection for this 
disorder is not warranted.  Given the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and service connection for degenerative disk disease 
of the lumbar spine must be denied.

V.  The Hips

The veteran has contended that she has a current bilateral 
hip disorder that is related to the April 1999 vehicle 
accident in service.  As indicated above, the April 1999 Line 
of Duty statement and April 1999 private treatment record are 
silent for any complaints related to the veteran's hips.

A March 2003 private treatment records shows Dr. B prescribed 
orthotics for the veteran to create greater stability in her 
hips.

During her April 2003 Army Reserve examination, the veteran 
reported constant pain in her hips when standing or walking.  
This pain was again noted in an April 2003 written statement.

In August 2005, the veteran underwent VA examination.  
However, she made no complaints, and the examiner made no 
diagnoses, related to her hips.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

After reviewing the record, the Board finds that, while the 
veteran was prescribed orthotics, in part, to provide 
stability to her hips, and she complained of pain in her 
hips, none of the medical evidence associated with the claims 
file shows that she has a current diagnosis associated with 
her hips.  Without such a diagnosis, service connection is 
not warranted.  See Degmetich, supra.




While the veteran has made statements to the effect that she 
has bilateral hip joint pain associated with her vehicle 
accident during ADT, it is not shown she has the requisite 
medical training or expertise that would render her opinions 
competent in this matter.  As a layperson, she is not 
qualified to render opinions as to medical diagnoses, 
etiology, or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

Thus, in the absence of evidence establishing a current 
diagnosis of a hip disorder, service connection for bilateral 
hip joint pain is not warranted.  Given the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim, and service connection for bilateral hip joint 
pain must be denied.

VI.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn the appeal of her 
claims of entitlement to service connection for degenerative 
disk disease of the cervical spine, residuals of a 
hysterectomy, residuals of bladder repair, and cardiac arrest 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration as to these matters.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of these claims, and they must be dismissed.

In a determination dated in April 2004, the RO denied the 
veteran's claims of entitlement to service connection for 
degenerative disk disease of the cervical spine, residuals of 
a hysterectomy, residuals of bladder repair, and cardiac 
arrest.

In a statement from the appellant's representative, dated 
August 16, 2006, the representative indicated that the 
veteran wished to drop her appeal as to the claims regarding 
cervical spine degenerative disk disease, a hysterectomy, 
bladder repair, and cardiac arrest.  This statement 
constitutes a written withdrawal of the substantive appeal 
with regard to these matters.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to these issues.  Accordingly, the Board 
does not have jurisdiction to review these claims, and they 
must therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

Service connection for residuals of a bilateral knee injury 
is denied.

Service connection for degenerative disk disease of the 
lumbar spine is denied.

Service connection for bilateral hip joint pain is denied.

The appeal as to the claim of entitlement to service 
connection for degenerative disk disease of the cervical 
spine is dismissed.

The appeal as to the claim of entitlement to service 
connection for residuals of a hysterectomy is dismissed.

The appeal as to the claim of entitlement to service 
connection for residuals of bladder repair is dismissed.

The appeal as to the claim of entitlement to service 
connection for cardiac arrest is dismissed.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


